Order filed June 28, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00259-CV
                                    ____________

    AMERICAN HONDA FINANCE CORPORATION, ON BEHALF OF
                 HONDA LEASE TRUST, Appellant

                                          V.

                          CITY OF HOUSTON, Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1052922

                                      ORDER

      This is an appeal from a judgment signed February 12, 2016. On November
10, 2016, the parties notified this court that the parties had reached an agreement to
settle the issues on appeal.

      On November 22, 2016, this court abated this appeal to permit the parties time
to file a motion to dismiss the appeal. As of the date of this order, the court has not
received a motion to dismiss. Accordingly, we issue the following order.
      Unless within 20 days of the date of this order, appellant files an appropriate
motion to dismiss this appeal, the appeal will be reinstated and appellee’s brief will
be due 30 days after the reinstatement date.

                                       PER CURIAM